LARSON, Chief Judge
(concurring):
I concur entirely with Senior Judge Orr’s analysis of the issue presented in the appellant’s first assignment of error. I write separately only to emphasize what I consider to be the principle reason for the conclusion he reaches.
Notwithstanding his unauthorized absence between preferral and arraignment, the appellant urges us to find that he was denied his right to a speedy trial because the Government did not comply with a provision of Change 5 to Rule for Courts-Martial (R.C.M.) 707. The provision in question requires the approval of the military judge or the convening authority to exclude periods of unauthorized absence from Government accountability. Under R.C.M. 707 before Change 5 (which was not in effect during the appellant’s absence), such periods were automatically excluded. To accept the appellant’s position would be to interpret the provisions of Change 5 so as to require Government compliance with them before the date they became effective. The illogic of that interpretation is apparent. See United States v. Leonard, 21 M.J. 67, 69 (C.M.A.1985).
It is precisely this type of situation for which a savings clause is designed, i.e., to ensure that the rules of law that apply to a given factual situation are those in effect at the time the situation occurs. The majority’s application of the savings clause in Change 5 accomplishes that very purpose and, accordingly, I concur.